Citation Nr: 1125260	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to noniodizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has lung cancer that is due to any incident or event in active military service, to include as a result of nonionizing radiation or as a chronic disease.  


CONCLUSION OF LAW

Lung cancer was not incurred or aggravated during active military service, nor may lung cancer be presumed to have been incurred in service, including as a chronic disease or as a result of exposure to nonionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

In this case, the Veteran is asserting that service connection is warranted for lung cancer because he believes his disability is related to his exposure to radiation emitting from radars used on the USCGC Minnetonka, on which he served two years at sea as a radaraman.  He has asserted that the SPS 29 air search and SPS 23 surface search radars were "leaking" radar and antenna transmission and, although all officers were aware of the problem, he is not sure if the leaks were ever reported higher than the Chief radarman or electronic technicians.  He also asserted that, while aboard ship, the crew learned that when someone entered the Combat Information Center (CIC) with a florescent bulb in their hand, the bulb would light up very bright but only when the SPS 29 was in operation.  In this regard, he has specifically stated that the technicians discovered that the wave-guide for the SPS 29 ran through a conduit that also passed through the radar room and they were told that a leak in the wave-guide caused the bulb to light up.  See statements from the Veteran dated July and December 2008; June 2009.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods, including on a presumptive basis for certain disabilities specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  However, the Veteran's claim is based on his reported exposure to naval radar equipment, which is considered non-iodizing radiation.  

Indeed, the Court of Appeals for Veterans Claims (CAVC) has taken judicial notice that naval radar equipment emits microwave-type nonionizing radiation which is not subjective to review under the ionizing radiation statute and regulations.  Rucker, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  

Therefore, because the Veteran's claim does not involve exposure to ionizing radiation, his claim comes under the general service connection provisions noted above.  

In this regard, the critical question in this case is whether the Veteran's lung cancer is as least as likely as not (50% or greater) the result of his military service from August 1963 to August 1967, which would include his exposure to radar. 

Review of the record reveals the Veteran was diagnosed with lung cancer in March 2007, approximately 40 years after his period of active service.  See treatment records from HarrisMethodist Fort Worth Hospital dated February to March 2007.  However, after carefully reviewing the evidence of record, the Board finds there is no competent lay or medical evidence of record which relates the Veteran's current diagnosis to his military service, including his reported exposure to radiation from naval radar equipment.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to lung cancer or any symptoms reasonably attributed thereto.  There is no indication that the Veteran received treatment for symptoms or disability related to lung cancer during service and the Board finds probative that chest X-rays conducted at his separation examination in August 967 was normal.  

In fact, there is no lay or medical evidence of record which reflects that the Veteran's lung cancer was initially manifested during his active military service and that symptoms of the disability continued thereafter.  Instead, the evidence shows that the Veteran sought treatment for chest pain, shortness of breath, cough, and hemoptysis in February 2007, which resulted in him being given a CT scan that revealed a mass in the left lower lobe which was determined to be adenocarcinoma (cancer).  

When the Veteran initially sought treatment, he reported having shortness of breath for "years" and physicians noted his history of smoking, although he reported quitting about five years prior.  However, the Board finds probative that neither the Veteran nor his treating physicians related the onset of his symptoms to his military service.  See treatment records from Harris Methodist Hospital.  In fact, the treatment records do not contain any indication as to the etiology of the Veteran's lung cancer.  

Nevertheless, in May 2009, the Chief of Occupational Medicine for the U.S. Coast Guard Headquarters, D.T., MD, MPH, submitted a written statement in response to the Veteran's assertion that his current lung cancer was incurred as a result of his reported exposure to radiation emitting from radars used on the USCGC Minnetonka.  Dr. D.T. noted that the Coast Guard does not have any data for radiation exposures incurred by radarmen or air traffic controllers aboard high endurance cutters during the 1960s and that, if radiation monitoring was carried out aboard cutters by the Coast Guard during that time period, there are no known records.  Dr. D.T. also stated that lung cancer secondary to working with florescent screens used by radarmen and air traffic controllers has no scientific validation.  Instead, she stated it is more likely that RF (microwave) exposure would have been an occupational exposure for personnel working on or near the antenna (electronic technicians), rather than in the CIC where the radar equipment was viewed.  

In evaluating this claim, the Board finds that the May 2009 statement submitted by Dr. D.T. is the most competent, credible, and probative evidence regarding whether the Veteran was likely exposed to radiation during military service and the types of jobs and duties that rendered one more likely to radiation exposure.  Indeed, Dr. D.T. provided her opinion based upon information contained by the U.S. Coast Guard regarding radiation exposure incurred by servicemen, the Veteran's reported radiation exposure, and her medical expertise regarding the likelihood that lung cancer is secondary to florescent screens versus microwave exposure.  There is no indication or allegation that Dr. D.T. was not aware of all relevant facts in this case and there is no conflicting medical evidence or opinion of record which reflects that the Veteran was likely exposed to radiation during service.  

The Board has considered the Veteran's statements regarding his belief that he was exposed to radiation during service; however, because lung cancer is not a simple medical condition, regarding which a layperson is not generally competent to identify, the Board finds that his statements that are offered as proof that his lung cancer is due to military service are not considered competent or probative evidence favorable to his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Even if the Board accepted the Veteran's lay statements asserting a nexus as competent evidence, the Board finds that the May 2009 statement from Dr. D.T. is more probative as to the likelihood that he was exposed to radiation during service.  Indeed, the Veteran has asserted that he was exposed to radiation from radars contained in the CIC; however, Dr. D.T. has provided competent, credible, and probative evidence which reflects that personnel working in the CIC are less likely to have been exposed to radiation from microwaves.  In evaluating this claim, the Board notes that Dr. D.T.'s opinion is not perfect, as the Veteran has alleged that the antenna was also leaking and Dr. D.T. notes that personnel working on or near the antenna were more likely to have been exposed to radiation from microwaves.  However, Dr. D.T. indicated that electronic technicians were the type of personnel working on or near the antenna and the Board notes that (1) there is no evidence showing that the Veteran served as an electronic technician during service and (2) the Veteran has not specifically stated how he, as a radarman, came to work near the antenna, as a radarman would work near the radar, not the antenna.  

In this regard, while none of these facts cited above, in and of themselves, would conclusively show that the Veteran's radar exposure during service did not cause lung cancer (in effect, a zero percent chance - no possibility of any connection), this is not the standard upon which the Board operates in deciding this claim.  The critical question is whether it is at least as likely as not that this exposure caused lung cancer.  In this regard, it is the finding of the Board that the opinion of  Dr. D.T., while not perfect (which is also not the standard the Board uses for evaluating medical examinations) places the Veteran's case to a point where it can be said that while it is "possible" (greater than 0%) that the Veteran's exposure to radar caused his lung cancer, it is less likely than not (less than a 50% chance, and most likely a great deal less than 50%) that the Veteran's lung cancer is the result of service. 
 
Even if one ignores the medical opinion cited above, the Board also has the fact that the Veteran once smoked.  The Board is of the opinion that the clear medical connection between smoking and lung cancer in society is unambiguous, beyond the point that a medical opinion is now required to make such a statement.  Such a fact only provides more negative evidence to the claim, clearly suggesting it is less likely that the Veteran's lung cancer was caused by service many years ago and more likely that it is the result of his smoking history. 

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for lung cancer, to include as secondary to nonionizing radiation.  Indeed, as noted, the STRs do not contain any induction that lung cancer, or symptoms reasonably attributed thereto, was incurred during service or within the Veteran's first post-service year.  In addition, there is no lay or medical evidence of record which, otherwise, establishes service incurrence or continued symptoms following service.  Moreover, the most competent, credible, and probative evidence of record establishes that the Veteran was not likely exposed to radiation during service and that lung cancer secondary to working with florescent screens, which were used by radarmen such as the Veteran, has no scientific validation.  The evidence also shows that the Veteran has a long-standing history of tobacco use, which is also evidence against his claim.  

Accordingly, the Board finds the most competent, credible, and probative evidence of record preponderates against the grant of service connection for lung cancer, to include as a chronic disease and as secondary to nonionizing radiation.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the record.  In this regard, the Board finds significant that it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board also notes that VA obtained a medical opinion that addressed the likelihood that the Veteran was exposed to radiation during service and that his lung cancer is secondary to any in-service radiation exposure.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for lung cancer, claimed as due to noniodizing radiation, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


